Citation Nr: 1213385	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran had active service from October 1954 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service treatment records (STRs) show that whispered voice tests were 15/15 at the October 1954 enlistment examination and at the June 1958 discharge examination.  Audiograms were not performed.  The STRs do not otherwise show testing, treatment, diagnoses or complaints related to hearing loss.  The Veteran's DD Form 214 shows that he worked as an aircraft mechanic during service.  Therefore, he was exposed to acoustic trauma during service.

The Veteran had a VA examination in April 2009 at which he complained of hearing loss and hearing a periodic humming sound, especially when falling asleep.  He found television dialogue difficult to understand, had trouble hearing his wife, needed to increase the phone volume, and had difficulty hearing in crowds.  The onset and progression had been gradual, and he first noticed hearing loss 15 years before.  He first noticed tinnitus in the 1960s.  The frequency was once a month and the duration of episodes was several hours.  There was some imbalance and dizziness when standing up suddenly, and it was not clear if that was true vertigo or pre-syncope.  The Veteran had not had any ear surgeries, and he had had earaches as a child.  He had periodic noise exposure before military service from farm equipment and from the periodic use of firearms without hearing protection.  Post-service, he worked in the woods with chainsaws and other machinery with no hearing protection for six months, and he then worked as a barber, where he was exposed to noise from clippers.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
55
50
LEFT
25
20
50
55
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 64 percent in the left ear.

The examiner wrote that without service treatment records documenting pure tone thresholds at entry into service it was not possible to rule out a relationship between the current symptoms and military noise exposure.  Furthermore, the claims file was not available for review.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of noise exposure during military service because the Veteran's reported first perceiving tinnitus about 10 years after military service.  The hearing loss was less likely as not caused by or a result of noise exposure during military service based on the Veteran's report of not perceiving hearing loss until the 1990s.

The Veteran had another VA examination in June 2009 with the same examiner as in April 2009.  His chief complaint was hearing loss, ringing in the ears, and itchy ears.  His situations of greatest difficulty were noisy environments and when using the telephone.  The Veteran had not had any otologic treatment.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
50
55
LEFT
20
15
40
45
60

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 82 percent in the left ear.

The examiner reviewed the claims file and opined that it was less likely as not that the hearing loss and tinnitus were caused by or a result of noise exposure during military service.  This was based on the Veteran's reports at the examination of noticing hearing loss in the late 1960s and tinnitus in the mid-1960s.  The examiner also wrote that the whispered tests do not confirm normal hearing on all frequencies.  Without STRs documenting puretone thresholds at entry and separation from service, it was not possible to rule out a relationship between the current symptoms and military noise exposure.

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner opined at both examinations that the hearing loss and tinnitus are less likely as not related to service.  However, his rationale included statements that go against this opinion, such as the whispered voice tests from service not meaning that the hearing was necessarily normal and that the lack of audiograms from service, which made it impossible to rule out a causal relationship with service.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Since it is not clear from the examiner's rationales if he really believes his opinion that hearing loss and tinnitus are less likely as not related to service, probative value cannot be given to the opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Veteran must be scheduled for another VA examination before the claims can be decided on the merits.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for hearing loss and tinnitus with an examiner other than the one who conducted the April 2009 and June 2009 examinations.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted. 

After review of the claims file and current clinical findings, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that any hearing loss and tinnitus are related to the Veteran's military service.  A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.  The examiner is to accept as fact that the Veteran was exposed to acoustic trauma during service as a result of his duties as an aircraft mechanic.

2.  After undertaking the development above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



